Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Objections
Claims 1, 2, 12, and 14 are objected to because of the following informalities:  
On claims 1 and 12, line 2, replace “perspectives:” with “perspectives comprising:”.
On claims 1 and 2, line 10, replace “interests” with “interest”.
On claims 2 and 14, line 4 add “a” before “terrain map”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an augmented reality module configured to identify, by a first user using the first AR binocular unit, one or more objects or regions within the scene as an object or region of interest using one or more positional sensors to determine a location of the object or region of interest, wherein identifying objects or regions of interests includes associating a marker with, and storing a location of, the identified objects or regions of interest”, “a tracking module configured to track objects within the scene”, “wherein the augmented reality module is further configured to:  delimit an area in the scene where the one or more objects or regions of interest are geo-located by ray tracing from the AR binocular unit to terrain map ...”, “wherein the augmented reality module is further configured to enhance the scene of the first AR binocular unit to indicate a location of the received one or more markers”, “wherein the augmented reality module is further configured to generate, within the scene as viewed by the first user of the first AR binocular unit …”, “wherein the augmented reality module is further configured to update the indicators and the directions they are pointing to within the scene of the first AR binocular unit as the first user moves within the scene”, and “wherein the augmented reality module is further configured to update the locations of the markers displayed and the indicators and the directions they are pointing to within the first AR binocular unit using location information received from additional AR binocular units used by different users viewing the scene”  in claims 12-20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 9-13, 15, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samarasekera et al. (US PGPUB 20080167814) in view of Aller et al. (US PGPUB 20110244919).
As per claim 1, Samarasekera discloses a method identifying and sharing virtual objects in three-dimensional (3D) space between a plurality of users with different viewing perspectives (Samarasekera, abstract and Fig. 1): (Objection:  add comprising)
viewing, by a first user using a first AR binocular unit of a plurality of AR binocular units, portions of a scene, wherein each of the plurality of AR binocular units are associated with different users with different viewing perspectives of the scene and coupled to a common network (Samarasekera, Fig. 1 and [0009], where multiple users are able to use a vision-based navigation system to view objects in a scene; and [0014], where data about the scene are recorded in real time and shared with other users; and Fig. 4 and [0035]-[0036], where multiple people with cameras from different perspectives capture video of the same target scene; these cameras are communicatively coupled to a common network; and [0019], where a stereo video camera captures a right and a left image of a target scene; this maps to a binocular unit);
identifying, by the first user using the first AR binocular unit, one or more objects or regions within the scene as an object or region of interest using one or more positional sensors to determine a location of the object or region of interest (Samarasekera, [0008] and [0010]-[0011], where the user devices contain secondary measurement sensors such as an IMU, GPS unit, etc., and these measurements are used to generate a refined pose estimate of an object in a scene), 
wherein identifying objects or regions of interests includes storing a location of, the identified objects or regions of interest (Samarasekera, “record detailed information and imagery associated with an environment in real-time. The stored information and imagery can be shared …” and [0013], where the process is used to determine the location of a target object in the scene); and
broadcasting, via the common network, the locations of the objects or regions of interest identified using the first AR binocular unit with the plurality of AR binocular units viewing the scene (Samarasekera, [0014], “record detailed information and imagery associated with an environment in real-time. The stored information and imagery can be 
Samarasekera discloses the use of cameras and secondary positional-measurement sensors by multiple users to locate target objects in a scene via a common network.  Samarasekera doesn’t disclose but Aller discloses multiple users with augmented reality units (Aller, [0117]-[0119], where multiple users can view baubles which are “as augmented reality icons that are displayed on the screen in association with features of captured imagery”); and wherein identifying objects or regions of interests includes associating a marker with, and storing a location of, the identified objects or regions of interest (Aller, [0117]-[0119], where baubles map to markers which are associated with an object of interest).
Samarasekera and Aller are analogous since both of them are dealing with the use of multiple user devices in a common environment viewing a common scene. Samarasekera discloses the use of cameras and secondary positional-measurement sensors by multiple users to locate target objects in a scene via a common network. Aller discloses the ability of users to view “baubles” that mark locations of specific items in a scene viewed from their devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of baubles (markers) taught by Aller into the modified invention of Samarasekera such that the system will be able to notify or alert the user to important features in their environment or allow commercial entities to do so (Aller, [0117]-[0121]).

As per claim 3, claim 1 is incorporated and Samarasekera in view of Aller discloses wherein the one or more position sensors is at least one of a laser rangefinder, an ultrasonic rangefinder, a GNSS receiver, an IMU unit, a magnetometer, or pressure sensors (Samarasekera, [0034], where an IMU can be used as a position sensor).

receiving, by the first AR binocular unit, one or more markers and locations of objects or regions of interest identified by at least one other user of the plurality of AR binocular units (Aller, [0830], where another user can make assertions about an object in the scene (e.g. designating a tree as a white oak); these assertions are visible to all other users).  
See claim 1 rejection for reason to combine.

As per claim 5, claim 4 is incorporated and Samarasekera doesn’t disclose but Aller discloses enhancing the scene of the first AR binocular unit to indicate a location of one or more markers (Aller, [0117]-[0119], where the scene is enhanced to show baubles at the location of objects; baubles map to markers).  
See claim 1 rejection for reason to combine.

As per claim 9, claim 1 is incorporated and Samarasekera doesn’t disclose but Aller discloses enhancing the scene of the first AR binocular unit by overlaying geographically located information from external sources into the scene from the viewing perspective of the first user (Aller, [0121], where baubles can be provided by commercial entities to be viewed by users).  
See claim 1 rejection for reason to combine.

As per claim 10, claim 1 is incorporated and Samarasekera doesn’t disclose but Aller discloses attaching at least one of messages, images, video, or audio objects to a marker or identified object of interest (Aller, [0219], “Some sessions may be commercial in nature (e.g., tapping on a Starbucks bauble may yield an electronic coupon for a dollar off a Starbucks product). Others may be informational (e.g., tapping on a bauble associated with a statue may   
See claim 1 rejection for reasons to combine.

As per claim 11, claim 1 is incorporated and Samarasekera doesn’t disclose but Aller discloses wherein the first AR binocular unit is a mobile phone with a camera (Aller, [0040], where the device is a mobile phone, and [0058], where the cell phone has a camera).  
See claim 1 rejection for reason to combine.

As per claim 12, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the system which are disclosed by [1] at [2]), thus they are rejected on similar grounds.

As per claim 13, claim 12 is incorporated and Samarasekera in view of Aller discloses a tracking module configured to track objects within the scene (Samarasekera, [0009], where the device can track features in the environment).

As per claim 15, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 16, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 20, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 11, thus they are rejected on similar grounds.

s 6-8 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samarasekera et al. (US PGPUB 20080167814) in view of Aller et al. (US PGPUB 20110244919) and in further view of Sroka (US PGPUB 20090097710).
As per claim 6, claim 1 is incorporated and Samarasekera in view of Aller doesn’t disclose but Sroka discloses generating, within the scene as viewed by the first user of the first AR binocular unit, an indicator for each of the of the markers of the one or more objects or regions of interest identified by other users of the plurality of AR binocular units (Sroka, [0019] and [0021], where each user can share a region of interest with the other user; and [0032] and [0034], where a direction vector can be provided on the display to indicate the direction of the point of interest from the current view, and [0042], so that the direction vector can be employed to navigate the device to the point of interest), 
wherein each indicator points in a direction within the scene of the marker it is associated with (Sroka, [0032] and [0034], where a direction vector can be provided on the display to indicate the direction of the point of interest from the current view).  
Samarasekera in view of Aller teaches an apparatus for searching and geolocating and tracking a target in collaboration with other users.  Sroka teaches a user-worn system that enhances a displayed view to show the user directional cues to a point of interest.  Samarasekera in view of Aller contains a “base” process of searching and geolocating and tracking a target in collaboration with other users.  Sroka contains a “comparable” process of enhancing a displayed view to show the user directional cues to a point of interest in a head-mounted display that has been improved in the same way as the claimed invention.  Sroka’s known “improvement” could have been applied in the same way to the “base” process of Samarasekera in view of Aller and the results would have been predictable and resulted in a way to guide the user to objects of interest outside his field of view. Furthermore, both Samarasekera in view of Aller and Sroka uses and discloses similar system functionality (i.e. systems that track fields of view using wide-angle and narrow-angle views) so that the 

As per claim 7, claim 6 is incorporated and Samarasekera in view of Aller doesn’t disclose but Sroka discloses updating the indicators and directions they are pointing to within the scene of the first AR binocular unit as the first user moves within the scene (Sroka, Fig. 6A, #96 and [0087], where direction vectors are calculated towards the object of interest, and [0083], where the correlation calculations between the user’s view and the reference image (where the object is located) are made in real time).  
See claim 6 rejection for reason to combine.

As per claim 8, claim 6 is incorporated and Samarasekera doesn’t disclose but Aller discloses the display of markers associated with objects of interest in the scene (Aller, [0117]-[0119], where baubles map to markers which are associated with an object of interest).
Samarasekera in view of Aller doesn’t disclose but Sroka discloses updating the locations of the indicators and the directions they are pointing to within the first AR binocular unit using location information received from additional AR binocular units used by different users viewing the scene (Sroka, Fig. 6A, #96 and [0087], where direction vectors are calculated towards the object of interest, and [0083], where the correlation calculations between the user’s view and the reference image (where the object is located) are made in real time; and [0019], where there are multiple users viewing the scene from different perspectives, and where a location on a perspective view of a second user on the reference image is determined and displayed in the perspective view of the second user’s display).  
See claim 6 rejection for reason to combine.



As per claim 18, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 19, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all objections.
The prior art fails to teach or suggest wherein identifying one or more objects or regions within the scene as an object or region of interest further includes:
delimiting an area in the scene where the one or more objects or regions of interest are geo-located by ray tracing from the first AR binocular unit to terrain map;
performing object recognition within the delimited area; and
identifying and geo-locating at least one of the objects recognized as an object of interest in the context of claims 2 and 14.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at telephone number 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619